 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into the 30th,
day of November 2015 (the “Effective Date”)

 

Between:

 

Regal Consulting, a limited liability company organized under the laws of the
state of Delaware (the “Consultant”), and Endonovo Therapeutics Inc., a
corporation organized under the laws of the State of Delaware, with its
principal place of business 6320 Canoga Ave 15th Floor Woodland Hills, CA 91367
(“Client”).

 

WHEREAS, Consultant is in the business of providing services for management
consulting and strategic business advisory; and NOW THEREFORE, in consideration
of the mutual promises and covenants set forth in this Agreement, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. CONSULTING SERVICES. In consideration of services rendered to the Client, the
Consultant shall receive the compensation set forth in this Agreement. It is
acknowledged and agreed by the Client that Consultant carries no professional
licenses, is not rendering legal advice or performing accounting services, is
not acting as an investment advisor or broker/dealer within the meaning of the
applicable state and federal securities laws and is not effecting securities
transactions for or on account of the Client. The services of Consultant shall
not be exclusive nor shall Consultant be required to render any specific number
of hours or assign specific personnel to the Client or its projects.

 

Services include which need to be reviewed and approved by Client:

 

  ● Management interviews: Three of the Client’s Management, or Scientific
Advisory Board members will be interviewed and recorded. These interviews will
be used to continue to educate the public about the Client and its
opportunities.         ● Direct mail piece to shareholders: Shareholders will be
mailed a letter asking them to call in and discuss the Client. During the call
investors will be updated on the company’s recent press releases. List and
responses to be provided to Client after mailing.         ● Follow up phone
support with shareholders: Continued discussions with the current shareholder
base about the Client, and any new developments. Database will be created for
the Client in regards to the Client’s own NOBO list.         ● News articles on
the company: At least two professionally written articles per month about the
Client that will be distributed through a network of thousands of websites.

 



 

  

 

2. INDEPENDENT CONTRACTOR; NO AGENCY. The Consultant agrees to perform its
consulting duties hereto as an independent contractor. No agency, employment,
partnership or joint venture shall be created by this Agreement. Consultant
shall have no authority as an agent of the Client or to otherwise bind the
Client to any agreement, commitment, obligation, contract, instrument,
undertaking, arrangement, certificate or other matter. The Client shall not make
social security, worker’s compensation or unemployment insurance payments on
behalf of Consultant. The parties hereto acknowledge and agree that Consultant
cannot guarantee the results or effectiveness of any of the services rendered or
to be rendered by Consultant. The Consultant shall have no authority to legally
bind the Client to any agreement, contract, obligation or otherwise.

 

3. NO GUARANTEE. The parties hereto acknowledge and agree that Consultant cannot
guarantee the results or effectiveness of any of the services rendered or to be
rendered by Consultant. Rather, Consultant shall conduct its operations and
provide its services in a professional manner and in accordance with good
industry practice. Consultant will use its best efforts and does not promise
results.

 

4. COMPENSATION AND TERM. This Agreement has a six month term, and shall be
terminated on 5/30/2016:

 

(a) Client shall pay Consultant for its services hereunder as follows:

 

i. Client shall issue to Consultant a $250,000, 24 month, 10% coupon,
Convertible Promissory Note upon execution of this agreement in the form annexed
hereto as Exhibit A.

 

(b) Consultant is responsible for any and all of its expenses in connection with
this Agreement.

 

5. CONFIDENTIALITY. The Consultant recognizes and acknowledges that it has and
will have access to certain confidential information of the Client and its
affiliates that are valuable, special and unique assets and property of the
Client and such affiliates (the “Confidential Information”). Confidential
Information shall not be deemed to include information (a) in the public domain,
(b) available to the Consultant outside of its service to the Client or other
than from a person or entity known to Consultant to have breached a
confidentiality obligation to the Client, (c) independently developed by
Consultant without reference to the Confidential Information, or (d) known or
available to Consultant as of the date of this Agreement. The Consultant will
not, during the term of this Agreement, disclose, without the prior written
consent or authorization of the Client, disclose any Confidential Information to
any person, for any reason or purpose whatsoever. In this regard, the Client
agrees that such authorization or consent to disclose may be conditioned upon
the disclosure being made pursuant to a secrecy agreement, protective order,
provision of statute, rule, regulation or procedure under which the
confidentiality of the information is maintained in the hands of the person to
whom the information is to be disclosed or in compliance with the terms of a
judicial order or administrative process.

 



 

  

 

6. CERTAIN REPRESENTATIONS OF CONSULTANT. The Consultant represents and warrants
to the Client that the Consultant is an “accredited Holder” within the meaning
of Rule 501 under the Securities Act of 1933, as amended (the “Securities Act”).
Consultant covenants and agrees that it and its affiliates will not sell, assign
or otherwise transfer any shares of common stock received from the Client as
consideration hereunder except in compliance with the registration requirements
of the Securities Act and state securities laws or an appropriate exemption from
such requirements. Consultant further represents and warrants that the
Consultant has significant experience in advising and transacting business with
companies and understands the risks associated therewith. Consultant represents
and warrants that neither it nor any of its affiliates are subject to a “bad
actor” disqualification under Regulation D under the Securities Act.

 

7. WORK PRODUCT. It is agreed that all information and materials produced for
the Client shall be deemed “work made for hire” and the property of the Client.

 

8. NOTICES. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (i) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Section prior to 6:30 p.m. (San Diego, CA. time) on a
Business Day, (ii) the Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Agreement later than 6:30 p.m. (San Diego, CA. time) on
any date and earlier than 11:59 p.m. (San Diego, CA. time) on such date, (iii)
the Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given as follows:

 

To the Client: 1 (800)-701-1223 To the Consultant: 1 (702)-994-9714

 



 

  

 

9. WAIVER OF BREACH. Any waiver by either party or a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by any party.

 

10. ASSIGNMENT. This Agreement and the right and obligations of the Consultant
hereunder shall not be assignable without the written consent of the Client,
which shall not be unreasonably withheld.

 

11. GOVERNING LAW. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the state of
Nevada, without regard to the principles of conflicts of law thereof. Each party
hereby irrevocably submits to the exclusive jurisdiction of the Provincial and
federal courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery). Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. Each party irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of the documents
contemplated herein, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorney’s fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

 

12. SEVERABILITY. All agreements and covenants contained herein are severable,
and in the event any of them shall be held to be invalid by any competent court,
the Agreement shall be interpreted as if such invalid agreements or covenants
were not contained herein.

 

13. ENTIRE AGREEMENT. This Agreement constitutes and embodies the entire
understanding and agreement of the parties and supersedes and replaces all other
or prior understandings, agreements and negotiations between the parties.

 

14. WAIVER AND MODIFICATION. Any waiver, alteration, or modification of any of
the provisions of this Agreement shall be valid only if made in writing and
signed by the parties hereto. Each party hereto, may waive any of its rights
hereunder without affecting a waiver with respect to any subsequent occurrences
or transactions hereof.

 



 

  

 

15. COUNTERPARTS AND FACSIMILE SIGNATURE. This Agreement may be executed
simultaneously in two or more counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Execution and delivery of this Agreement by exchange of facsimile
copies bearing the facsimile signature of a party hereto shall constitute a
valid and binding execution and delivery of this Agreement by such party. Such
facsimile copies shall constitute enforceable original documents.

 

16. FORCE MAJEURE. Neither party shall be in default or otherwise liable for any
delay in or failure of its performance under this Agreement where such delay or
failure arises by reason of any Act of God, or any government or any
governmental body, war, terrorist act, insurrection, the elements, strikes or
labor disputes, or other similar or dissimilar cause beyond the control of such
party. The Client may terminate, at its option, the whole or any part of this
Agreement or if such situation continues for more than thirty (30) days.

 

18. CONFLICT. In the event of a conflict between the provisions of any exhibit
to this Agreement and the Agreement, the provisions of this Agreement shall
govern.

 

19. FURTHER ASSURANCES. Each party will execute and deliver such further
agreements, documents and instruments and take such further action as may be
reasonably requested by the other party to carry out the provisions and purposes
of this Agreement.

 

[Signature page follows immediately]

 



 

  

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.

 

CONSULTANT:     Signature: /s/ Parker Mitchell   Name: Parker Mitchell   Date:
11/30/15   Company & Position: Manager         CLIENT:     Signature: /s/ Alan
Collier   Name: Alan Collier   Date: November 30, 2015   Company & Position: CEO
 

 



 

  

 

Exhibit “A”

 

10% PER ANNUM, $250,000 CONVERTIBLE NOTE

 

FOR VALUE RECEIVED, Endonovo Therapeutics, Inc. a Delaware corporation (the
“Maker” of this Security) with at least 100,000,000 common shares issued and
outstanding, issues this Security and promises to pay to Regal Consulting, a
limited liability company organized under the laws of the state of Delaware, or
its Assignees (the “Holder”) the Principal Sum along with the Interest Rate (10%
per year, simple interest) and any other fees according to the terms herein.
This Note will become effective upon execution by both parties (the “Effective
Date”).

 

The Principal Sum is $250,000 (Two Hundred and Fifty Thousand Dollars) plus
accrued and unpaid interest and any other fees. The Consideration is $250,000
(Two Hundred and Fifty Thousand Dollars). The Consultant shall be owed $250,000
of Consideration upon closing of this Note. The note shall bear simple interest
of 10% per year accruing from the date signed.

 

MATURITY:

 

The Maturity Date is two years from the Effective Date of each payment (the
“Maturity Date”) and is the date upon which the Principal Sum of this Note, as
well as any unpaid interest and other fees, shall be due and payable.

 

CONVERSION:

 

The Conversion Price shall be the lesser of $0.069 or 75% of the volume weighted
average of the three lowest trades in the 10 trading days prior to the
conversion;

 

Unless otherwise agreed in writing by both parties, at no time will the Holder
convert any amount of the Note into common stock that would result in the Holder
owning more than 4.99% of the common stock outstanding;

 

The Maker may not make further payments on this Note prior to the Maturity Date
without written approval from the Holder;

 

The Holder has the right, at any time after the Effective Date, at its election,
to convert all or part of the outstanding and unpaid Principal Sum and accrued
interest into shares of fully paid and non-assessable shares of common stock of
the Maker as per this conversion formula:

 

Number of shares receivable upon conversion equals the dollar conversion amount
divided by the Conversion Price;

 

Conversions are to be delivered to the Maker and Transfer Agent by method of the
Holder’s choice (including but not limited to email, facsimile, mail, overnight
courier, or personal delivery), and all conversions shall be cashless and not
require further payment from the Holder.

 

The Maker shall have been thereafter deemed to have irrevocably confirmed and
irrevocably ratified such notice of conversion and waived any objection thereto.

 



 

  

 

The Maker shall deliver the shares from any conversion to the Holder (in any
name directed by the Holder) within 3 (three) business days of conversion notice
delivery.

 

If the Maker fails to deliver shares in accordance with the timeframe stated in
Section f, the Holder, at any time prior to selling all of those shares, may
rescind any portion, in whole or in part, of that particular conversion
attributable to the unsold shares and have the rescinded conversion amount
returned to the Principal Sum with the rescinded conversion shares returned to
the Maker (under the Holder’s and the Maker’s expectations that any returned
conversion amounts will tack back to the original date of the Note). In
addition, for each conversion, in the event that shares are not delivered by the
fourth business day (inclusive of the day of conversion), a penalty of $2,000
per day will be assessed for each day after the third business day (inclusive of
the day of the conversion) until share delivery is made; and such penalty will
be added to the Principal Sum of the Note (under the Holder’s and the Maker’s
expectations that any penalty amounts will tack back to the original date of the
Note).

 

RESERVATION OF SHARES: At all times during which this Note is convertible, the
Maker will reserve from its authorized and unissued Common Stock to provide for
the issuance of Common Stock upon the full conversion of this Note. The Maker
will at all times reserve at least 7,500,000 shares of Common Stock for
conversion.

 

DEFAULT: The following are events of default under this Note: (i) the Maker
shall fail to pay any principal under the Note when due and payable (or payable
by conversion) thereunder; or (ii) the Maker shall fail to pay any interest or
any other amount under the Note when due and payable (or payable by conversion)
thereunder; or (iii) a receiver, trustee or other similar official shall be
appointed over the Maker or a material part of its assets and such appointment
shall remain uncontested for twenty (20) days or shall not be dismissed or
discharged within sixty (60) days; or (iv) the Maker shall become insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any; or (v) the Maker
shall make a general assignment for the benefit of creditors; or (vi) the Maker
shall file a petition for relief under any bankruptcy, insolvency or similar law
(domestic or foreign); or (vii) an involuntary proceeding shall be commenced or
filed against the Maker; or (viii) the Maker shall lose its status as “DTC
Eligible” or the Maker’s shareholders shall lose the ability to deposit (either
electronically or by physical certificates, or otherwise) shares into the DTC
System; or (ix) the Maker shall become delinquent in its filing requirements as
a fully-reporting Maker registered with the SEC; or (x) the Maker shall fail to
meet all requirements to satisfy the availability of Rule 144 to the Holder or
its assigns including but not limited to timely fulfillment of its filing
requirements as a fully-reporting Maker registered with the SEC, requirements
for XBRL filings, and requirements for disclosure of financial statements on its
website.

 



 

  

 

REMEDIES: In the event of any default, the outstanding principal amount of this
Note, plus accrued but unpaid interest liquidated damages, fees and other
amounts owing, in respect thereof through the date of acceleration, shall
become, at the Holder’s election, immediately due and payable in cash at the
Mandatory Default Amount. The Mandatory Default Amount means the greater of (i)
the outstanding principal amount of this Note, plus all accrued and unpaid
interest, liquidated damages, fees and other amounts hereon, divided by the
Conversion Price on the date the Mandatory Default Amount is either demanded or
paid in full, whichever has a lower Conversion Price, multiplied by the VWAP on
the date the Mandatory Default Amount is either demanded or paid in full,
whichever has a higher VWAP, or (ii) 150% of the outstanding principal amount of
this Note, plus 100% of accrued and unpaid interest, liquidated damages, fees
and other amounts hereon. Commencing five (5) days after the occurrence of any
event of default that results in the eventual acceleration of this Note, the
interest rate on this Note shall accrue at an interest rate equal to the lesser
of 18% per annum or the maximum rate permitted under applicable law. In
connection with such acceleration described herein, the Holder need not provide,
and the Maker hereby waives, any presentment, demand, protest or other notice of
any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by the Holder at any time prior to payment hereunder and
the Holder shall have all rights as a holder of the note until such time, if
any, as the Holder receives full payment pursuant to this Section 6. No such
rescission or annulment shall affect any subsequent event of default or impair
any right consequent thereon. Nothing herein shall limit the Holder’s right to
pursue any other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Maker’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Note as required pursuant to the
terms hereof.

 

NO SHORTING: The Holder agrees that so long as this Note from the Maker to the
Holder remains outstanding, the Holder will not enter into or effect “short
sales” of the Common Stock or hedging transactions which establishes a net short
position with respect to the Common Stock of the Maker.

 



 

  

 

The Maker acknowledges and agrees that upon delivery of a conversion notice by
the Holder, the Holder immediately owns the shares of Common Stock described in
the conversion notice and any sale of those shares issuable under such
conversion notice would not be considered short sales.

 

ASSIGNABILITY: The Maker may not assign this Note. This Note will be binding
upon the Maker and its successors and will inure to the benefit of the Holder
and its successors and assigns and may not be assigned by the Holder to anyone
without the Maker’s approval which will not be unreasonably withheld.

 

GOVERNING LAW. This Note will be governed by, and construed and enforced in
accordance with, the laws of the state of Nevada, without regard to the conflict
of laws principles thereof. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the state of Nevada. Both parties and the individuals signing this Agreement
agree to submit to the jurisdiction of such courts.

 

DELIVERY OF PROCESS BY THE MAKER TO THE HOLDER: In the event of any action or
proceeding by the HOLDER against the MAKER, and only by the HOLDER against the
MAKER, service of copies of summons and/or complaint and/or any other process
which may be served in any such action or proceeding may be made by the Holder
via U.S. Mail, overnight delivery service such as FedEx or UPS, email, fax, or
process server, or by mailing or otherwise delivering a copy of such process to
the MAKER at its last known attorney as set forth in its most recent SEC filing.

 

ATTORNEY FEES: If any attorney is employed by either party with regard to any
legal or equitable action, arbitration or other proceeding brought by such party
for enforcement of this Note or because of an alleged dispute, breach, default
or misrepresentation in connection with any of the provisions of this Note, the
prevailing party will be entitled to recover from the other party reasonable
attorneys’ fees and other costs and expenses incurred, in addition to any other
relief to which the prevailing party may be entitled.

 

OPINION OF COUNSEL: In the event that an opinion of counsel is needed for any
matter related to this Note, the Holder has the right to have any such opinion
provided by its counsel. Holder also has the right to have any such opinion
provided by Maker’s counsel at the cost of the Maker.

 

NOTICES: Any notice required or permitted hereunder (including Conversion
Notices) must be in writing and either personally served, sent by facsimile or
email transmission, or sent by overnight courier. Notices will be deemed
effectively delivered at the time of transmission if by facsimile or email, and
if by overnight courier the business day after such notice is deposited with the
courier service for delivery.

 

[Signature page follows immediately]

 



 

  

 

MAKER:     Signature: /s/ Alan Collier   Name: Alan Collier   Date: November 30,
2015   Company & Position: CEO         HOLDER:     Signature: /s/ Parker
Mitchell   Name: Parker Mitchell   Date: 11/30/15   Company & Position: Manager
 

 



 

  

